gnificant index no speer tax exempt anc government entities division department of the treasury internal_revenue_service washington d c apr pouluz on zg - t vv l- f v fr ic in re dear sponsor plan area this letter constitutes notice that a waiver of the minimum_funding_standard for the plan for the plan_year ending date has been approved subject_to the following conditions starting with the quarterly contribution due on date the sponsor makes the required quarterly contributions to the plan in a timely fashion while the plan is subject_to a waiver of the minimum_funding_standard for this purpose the total amount of each quarterly contribution will be determined in accordance with sec_430 and sec_430 of the code and can be comprised of several installments made prior to the respective due_date of the quarterly contribution the sponsor makes contributions to the plan in amounts sufficient to a meet the minimum_funding requirements for the plan for the plan years ending date through by date through respectively without applying for a waiver of the minimum_funding_standard under sec_412 of the code the sponsor is restricted from amending the plan to increase benefits and or plan liabilities while any portion of the waived_funding_deficiency remains unamortized with only certain exceptions as defined in sec_412 the sponsor provides proof of payment of all contributions described above in a timely manner to the service using the fax numbers or addresses below information must be provided to of the service using the address below o0 uzuuv es sponsor agreed to these conditions in its letter dated date if any one of these conditions is not satisfied the waiver is retroactively null and void this conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code and sec_302 of the employee_retirement_income_security_act_of_1974 erisa the amount for which this conditional waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account to zero as of date the sponsor is a not-for-profit community operated hospital that was founded more than years ago the sponsor’s primary business is to provide healthcare services to the residents of the area without regard to a patient’s ability to pay the sponsor’s current financial difficulties stem largely from a severe economic downturn in the area asa result of this economic downturn patient volumes have declined because more patients are putting off or delaying healthcare the number of uninsured and underinsured patients have increased causing a rise in uncompensated care and bad_debts an increase in medical assistance patients has resulted in lower revenue for each patient treated by the sponsor and the investments of the plan have performed poorly thus increasing the plan’s funding obligations the sponsor is currently focused on reducing plan costs controlling overall costs and increasing revenue to reduce plan costs the sponsor amended the plan effective date to freeze benefit accruals and in lieu of future benefit accruals established a defined_contribution_plan effective date with less costly employer contributions to control its overall costs the sponsor is implementing staffing adjustments and reductions and is applying other operational efficiencies the sponsor is also in the process of completing several capital projects to increase its pool of patients and the depth of its services both of which will likely increase revenue the sponsor asserts that because of the cost cutting measures it has taken the potential revenue increasing efforts it has made plus signs of an improving economic environment in the area it reasonably expects that it will generate enough cash to fund the minimum_funding_standard over a 5-year period your attention is called to sec_412 of the code and sec_302 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by this plan maintained by the sponsor to increase the liabilities of those plans would be considered an amendment for qujlycvv so purposes of sec_412 of the code and sec_302 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the sponsor covering employees covered by this plan would be considered an amendment for purposes of sec_412 of the code and sec_302 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ending date the date of this letter should be entered on schedule sb actuarial information for this reason we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule sb we have sent a copy of this letter to the the and to your attorney ' to if you require further assistance in this matter please contact sincerely get py a i lee ge fa ef william hulteng manager employee_plans technical
